                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                             CIVIL ACTION NO.: 5:19-cv-00327-FL

 MANUEL TORRES,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )
                                                      ORDER GRANTING DEFENDANT
                                                 )
                                                        TOWN OF APEX’S CONSENT
 TRACY LYNN CARTER, in his official              )
                                                       MOTION FOR EXTENSION OF
 capacity as Lee County Sheriff; TOWN            )
                                                        TIME TO MOVE, SERVE AN
 OF SILER CITY, NORTH CAROLINA;                  )
                                                      ANSWER OR OTHERWISE PLEAD
 and TOWN OF APEX, NORTH                         )
 CAROLINA,                                       )
                                                 )
                Defendants.                      )
                                                 )

       THIS MATTER having come before the Clerk of the Court on Defendant Town of Apex,

North Carolina’s Consent Motion for an Order extending the time in which to move, serve an

Answer, or otherwise plead to Plaintiff’s Complaint, up to and including October 3, 2019,

pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Rule 6.1(a); and

       It appearing to this Court that the time allowed for Defendant Town of Apex to move,

serve an Answer, or otherwise plead has not yet expired; that good cause exists for the granting

of this Consent Motion; that Plaintiff’s counsel has consented to the relief requested; and that this

Consent Motion should be allowed;

       IT IS NOW THEREFORE ORDERED that the Consent Motion of Defendant Town

of Apex for Extension of Time to Move, Serve an Answer, or Otherwise Plead shall be and the

same is hereby GRANTED; and Defendant Town of Apex shall be allowed up to and including

October 3, 2019, to move, serve an Answer or otherwise plead to Plaintiff’s Complaint.




          Case 5:19-cv-00327-FL Document 6-1 Filed 08/19/19 Page 1 of 2
         IT IS SO ORDERED.

         This the ____ day of August, 2019.


                                              CLERK OF THE COURT
                                              UNITED STATES DISTRICT COURT


4847-7435-1265, v. 1




                                       Page 2
             Case 5:19-cv-00327-FL Document 6-1 Filed 08/19/19 Page 2 of 2
